The rescript of June 30, 1966, provided, in the circumstances that became operative, that the reasonable fees and expenses of the appellees as attorneys *777for or trustee in the interest of the defendants, in this case and in related cases, as determined in the Superior Court, be paid by Raimond Silver Manufacturing Company, Inc. See 351 Mass. 264, 282. That corporation and the other plaintiffs, stockholders therein, have appealed from the final decree fixing the fees and ordering that they be paid. There was no error. The judge rightly recognized that factors other than the amounts that the defendants had received pursuant to the rescript were important in determining the fees. The fees were reasonable for the work done and were reasonable for payment by the corporation in the circumstances. The then present value of the corporation was not so unrelated to the issues as to place beyond the judge’s discretion the admission in evidence of the present value of the corporation. The final decree after rescript is affirmed with costs of appeal.
Bernard P. Rome (Melvyn D. Cohen with him) for Judah M. Stone & others.
Edward 0. Proctor for John D. Dwyer & others.

So ordered.